Order entered December 17, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01236-CV

              IN RE MORGAN SECURITY CONSULTING, LLC, Relator

                Original Proceeding from the County Court at Law No. 1
                                Kaufman County, Texas
                            Trial Court Cause No. 93027-CC

                                        ORDER
                     Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and DENY relator’s motion to stay as moot.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE